19-730
     Escobar-Del Cid v. Garland
                                                                             BIA
                                                                       Douchy, IJ
                                                                     A208 562 781
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            RICHARD C. WESLEY,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   EDVIN MAURICIO ESCOBAR-DEL CID,
14            Petitioner,
15
16                     v.                                   19-730
17                                                          NAC
18   MERRICK B. GARLAND,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                    Anne Pilsbury, Esq., Heather Y.
24                                      Axford, Esq., Central American
25                                      Legal Assistance, Brooklyn, NY.
26

     1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
     General Merrick B. Garland is automatically substituted as Respondent.
1    FOR RESPONDENT:                     Joseph H. Hunt, Assistant Attorney
2                                        General, Leslie McKay, Greg D.
3                                        Mack, Senior Litigation Counsel,
4                                        Office of Immigration Litigation,
5                                        United States Department of
6                                        Justice, Washington, DC.

 7          UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11          Petitioner Edvin Mauricio Escobar-Del Cid, a native and

12   citizen of Guatemala, seeks review of a February 27, 2019

13   decision of the BIA affirming a December 11, 2017 decision of

14   an   Immigration      Judge    (“IJ”)       denying   his   application      for

15   asylum, withholding of removal, and protection under the

16   Convention Against Torture (“CAT”).                   In re Edvin Mauricio

17   Escobar-Del Cid, No. A 208 562 781 (B.I.A. Feb. 27, 2019),

18   aff’g No. A 208 562 781 (Immig. Ct. N.Y.C. Dec. 11, 2017).

19   We assume the parties’ familiarity with the underlying facts

20   and procedural history.

21          We have reviewed both the IJ’s and the BIA’s decisions

22   “for    the   sake    of    completeness.”         Wangchuck    v.   Dep’t    of

23   Homeland      Sec.,   448    F.3d   524,     528   (2d   Cir.   2006).       The

24   applicable standards of review are well established.                         See

                                             2
 1   8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195

 2   (2d Cir. 2014) (reviewing factual findings for substantial

 3   evidence and questions of law de novo).            An asylum applicant

 4   must show that he has suffered past persecution, or has a

 5   well-founded fear of future persecution, on account of “race,

 6   religion,    nationality,    membership   in   a    particular   social

 7   group, or political opinion.”         8 C.F.R. § 1208.13(b).       Upon

 8   review of the record, we find no error in the agency’s

 9   conclusion the Escobar-Del Cid failed to meet his burden of

10   proof.

11       As an initial matter, he had no concrete evidence linking

12   the threats against him to his political support for a mayoral

13   candidate.    The only evidence of a connection was that the

14   incidents    followed   an   election,    which     the   candidate   he

15   supported lost, and a caller stated that Escobar-Del Cid had

16   “messed with the big ones.”           CAR at 161.         As the agency

17   pointed out, the candidate did not suffer any similar threats.

18   Based on this record, the agency did not err in finding

19   insufficient connection between the threats and political

20   activity as required for asylum and withholding of removal.

21       Even assuming a nexus to Escobar-Del Cid’s political


                                       3
1    activities, the agency did not err in finding that the past

2    events did not rise to the level of persecution.                  A past

3    persecution claim can be based on harm other than threats to

4    life or freedom, including non-life-threatening violence and

5    physical abuse, Beskovic v. Gonzales, 467 F.3d 223, 226 n.3

6    (2d Cir. 2006), but the harm must be sufficiently severe,

7    rising above “mere harassment,” Ivanishvili v. U.S. Dep’t of

8    Justice, 433 F.3d 332, 341 (2d Cir. 2006).             Escobar-Del Cid

9    alleged that he received a death threat by telephone followed

10   by   three   incidents    in   which   he   was   followed   by   unknown

11   individuals who knew where he lived and worked, brandished a

12   gun, bumped his car, and yelled threats.                Threats alone

13   generally do not amount to persecution “unless fulfilled or

14   highly imminent.”        Huo Qiang Chen v. Holder, 773 F.3d 396,

15   406 (2d Cir. 2014) (internal quotation marks omitted).                To

16   prove that a threat was fulfilled or highly imminent, “an

17   applicant must adduce objective evidence that the threat was

18   so imminent or concrete . . . or so menacing as itself to

19   cause actual suffering or harm.”            Scarlett v. Barr, 957 F.3d

20   316, 328 (2d Cir. 2020) (internal citations and quotation

21   marks omitted).     While some of the threats against Escobar-


                                        4
1    Del Cid were physical, the lack of physical harm and absence

2    of attempts to harm support the agency’s conclusion that the

3    threats did not alone constitute persecution.      See Mei Fun

4    Wong v. Holder, 633 F.3d 64, 72 (2d Cir. 2011) (“We have

5    emphasized that persecution is an extreme concept that does

6    not include every sort of treatment our society regards as

7    offensive.” (internal quotation marks omitted)).

8        Absent harm rising to the level of past persecution,

9    Escobar-Del Cid had the burden to demonstrate a well-founded

10   fear of future persecution.     See 8 C.F.R. § 1208.13(b)(2).

11   To establish a well-founded fear, an applicant must show that

12   he “subjectively fears persecution” and that “his fear is

13   objectively reasonable.”   Ramsameachire v. Ashcroft, 357 F.3d

14   169, 178 (2d Cir. 2004).   A fear may be objectively reasonable

15   “even if there is only a slight, though discernible, chance

16   of persecution.”   Diallo v. INS, 232 F.3d 279, 284 (2d Cir.

17   2000).   But a fear is not objectively reasonable if it lacks

18   “solid support in the record” and is merely “speculative at

19   best.”   Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir.

20   2005).

21       The agency did not err in finding that Escobar-Del Cid


                                    5
 1   failed to establish a well-founded fear of persecution.                 An

 2   applicant must show either a reasonable possibility that he

 3   would be “singled out individually for persecution” or a

 4   “pattern or practice” of persecuting “a group of persons

 5   similarly   situated    to     the       applicant   on   account   of” a

 6   protected ground.      8 C.F.R. § 1208.13(b)(2)(iii).            Escobar-

 7   Del Cid did not make either showing.              He did not allege that

 8   anyone continued to seek him out, there had been no threats

 9   against his family, and the candidate he had supported had

10   not suffered any harm.         Given the dearth of evidence, his

11   fear that he would be singled out for persecution if he

12   returned to Guatemala is too speculative.                 See Jian Xing

13   Huang, 421 F.3d at 129.         Moreover, apart from a report of

14   election-related    murders    in    2015,     the   country   conditions

15   evidence discusses widespread corruption in the Guatemalan

16   government, not political attacks.             See Melgar de Torres v.

17   Reno, 191 F.3d 307, 314 (2d Cir. 1999) (“[A] well-founded

18   fear of persecution must be on account of an enumerated ground

19   set forth in the Act, and general crime conditions are not a

20   stated   ground.”).      The    failure      to    show   an   objectively

21   reasonable fear is dispositive of asylum, withholding of


                                          6
1   removal, and CAT protection.       See Lecaj v. Holder, 616 F.3d

2   111, 119–20 (2d Cir. 2010).

3       For the foregoing reasons, the petition for review is

4   DENIED.

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe,
7                                 Clerk of Court




                                   7